      Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
FRANK CAETANO LOPES GONCALVES,         )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10755-PBS
                                       )
ANTONE MONIZ, Superintendent,          )
Plymouth County Correctional           )
Facility,                              )
                                       )
          Respondent.                  )
______________________________         )


                        MEMORANDUM AND ORDER

                              May 6, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Frank Caetano Lopes Goncalves brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019)

(“Reid”). Petitioner argues that his mandatory detention under 8

U.S.C. § 1226(c) has become unreasonably prolonged and that he

is entitled to a bond hearing before an immigration judge.

     For the reasons stated below, the Court hereby DENIES the

petition (Docket No. 1) without prejudice.




                                   1
      Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 2 of 9



                           LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based

on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to



                                   2
      Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 3 of 9



challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien’s dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

     [T]he Government [must] prove that the alien is either
     dangerous by clear and convincing evidence or a risk of
     flight by a preponderance of the evidence. The immigration

                                   3
        Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 4 of 9



       court may not impose excessive bail, must evaluate the
       alien’s ability to pay in setting bond, and must consider
       alternative conditions of release such as GPS monitoring
       that reasonably assure the safety of the community and the
       alien’s future appearances.

Id. at 228.

                                   FACTS

  I.     Legal Status and Criminal History

       Petitioner was born in Angola and spent his childhood in

Cape Verde. He entered the United States in 2004 at age thirteen

as a legal permanent resident.

       Petitioner’s criminal history includes a long list of

charges that were later dismissed between 2014 and 2019,

including multiple charges for assault and battery, receiving

stolen property, larceny, possession of controlled substances,

trespassing, and shoplifting. Many of these charges were

dismissed after Petitioner defaulted by failing to appear.

       Petitioner also has several criminal convictions. In April

2016, Petitioner was charged with larceny. He was convicted and

sentenced to one year, suspended, with 30 days incarceration. He

received “guilty filed” dispositions on charges brought on

September 14, 2017 for three counts of possession to distribute

a class B controlled substance and on September 29, 2017 for one

count of distribution/dispensing a class B controlled substance,

two counts of possession to distribute a class B controlled

substance, and one count of possession to distribute class A

                                     4
        Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 5 of 9



controlled substance. Petitioner was charged with two counts of

larceny from a person in December 2017 and was convicted on one

of those counts in February 2019.

     Petitioner spent a total of four months incarcerated for

his criminal convictions.

  II.    Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since May

31, 2019. His first detained hearing was held on June 24, 2019.

At his next hearing on July 8, 2019, Petitioner filed an

application for cancellation of removal. The immigration judge

(“IJ”) set a merits hearing for the first available hearing date

on September 19, 2019.

     On September 19, 2019, Petitioner appeared with his newly-

acquired counsel and asked for a one-to-two-month continuance to

allow counsel to prepare his case. The immigration court

continued the matter to December 2, 2019 as the court’s docket

was full through October and November. On December 2, 2019, ICE

requested a continuance due to an administrative error in which

it did not have the Petitioner’s file for the hearing. The IJ

continued the case to the next available date of January 14,

2020.

     On January 14, 2020, the IJ began Petitioner’s hearing and

heard testimony on the matter. At the end, the IJ reset the case

to February 4, 2020 to continue to hear testimony from the eight

                                     5
      Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 6 of 9



witnesses offered by Petitioner. On February 4, 2020, the IJ

concluded the testimony on Petitioner’s case.

     The IJ issued a written decision on February 26, 2020

denying Petitioner’s application for relief as a matter of

discretion. The IJ found the positive equities – including

Petitioner’s family ties, his expressed remorse, and his

commitment to sobriety – were outweighed by the negative

equities – including Petitioner’s history of drug use, lengthy

criminal history, lack of consistent educational or employment

history, lack of community service, sporadic filing of tax

returns, and lack of child support to his children. The IJ

ordered Petitioner removed to Cape Verde or, in the alternative,

to Angola.

     Petitioner filed a notice of appeal with the Board of

Immigration Appeals (“BIA”) on March 20, 2020. The appeal argues

that the IJ mischaracterized and ignored key evidence in his

case. On April 10, 2020, ICE filed a motion to expedite with the

BIA. At the time of Petitioner’s reply brief, no briefing

schedule had been set.

                              DISCUSSION

     Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring



                                   6
        Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 7 of 9



the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20.

       Here, Petitioner has been detained since May 31, 2019, over

eleventh months ago. Although Petitioner has not engaged in

dilatory tactics and at least one month of his detention was due

to an administrative error by ICE, his detention has not

exceeded the one-year mark. He is not entitled to a presumption

of unreasonableness at this time.

  II.    Other Relevant Factors

       In assessing the reasonableness of Petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added). In addition,

detention of less than one year may be unreasonable “if the

                                     7
      Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 8 of 9



Government unreasonably delays or the case languishes on a

docket.” Id. at 220.

     Weighing in Petitioner’s favor is that his appeal before

the BIA is at an early stage and unlikely to soon conclude, and

that his eleventh months in immigration detention exceed the

four months he spent in criminal incarceration. However, the

case is moving forward and has not languished on a docket. In

addition, the Court cannot say that Petitioner is likely to

succeed on appeal. The IJ ordered Petitioner’s deportation after

careful consideration of the positive and negative equities in

Petitioner’s case. This is the Court’s best guide in determining

the likelihood that the proceedings will conclude in a final

removal order.

     Petitioner also argues that the current COVID-19 pandemic

renders his detention unreasonable under Reid. While the Court

may weigh the impact of COVID-19 in deciding whether the

proceedings are unreasonably prolonged under the Due Process

clause, that factor does not outweigh the others in the Reid

analysis here. Petitioner argues his childhood history of asthma

renders him particularly vulnerable to severe illness from the

virus. However, Petitioner has not shown that he currently

suffers from the “moderate to severe asthma” that the CDC lists

as a preexisting condition raising the risk of severe illness

from COVID-19. See Centers for Disease Control & Prevention,

                                   8
         Case 1:20-cv-10755-PBS Document 13 Filed 05/06/20 Page 9 of 9



People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last accessed May 6,

2020).

                                    ORDER

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has not been unreasonably prolonged at this time. The petition

for a writ of habeas corpus (Docket No. 1) is accordingly DENIED

without prejudice.



SO ORDERED.



                                    /s/ PATTI B. SARIS
                                    Patti B. Saris
                                    United States District Judge




                                      9
